Title: 23d.
From: Adams, John Quincy
To: 


       Pickman had agreed to go with me, and hear Parson Tucker preach this forenoon; but some circumstance prevented him; so I went alone. The Dr. gave us a very good sermon upon the education of children. I went home with Mr. Tracey to dinner, and Pickman soon came in. We dined and pass’d the afternoon with Mr. Tracey. This gentleman, was in the course of the war, peculiarly fortunate and accumulated, an immense fortune; but he has since been equally unluckily, and is now, very much reduced. The generosity of his heart is equal to any estate whatever: and although he has not been so prudent, as might be wish’d, yet every one who is acquainted with him, must lament his misfortunes, and heartily wish he may retrieve his affairs. We rode in to town in the beginning of the evening as the weather was rainy. We stop’d at Mrs. Hooper’s. We found Miss Cazneau there; and Thompson and Putnam came in soon after. The evening was dull. Miss Cazneau, would sing; and murdered two or three songs. A specimen of Townsend’s wit, set us to laughing. Mr. Parsons, set out this morning, to go to Boston, but the weather being disagreeable, he return’d home after proceeding three or four miles. I have undertaken a task which possibly at some future day, may serve to fill part of this volume; but which at present takes up much of my time.
      